Name: 2000/804/EC: Council Decision of 4 December 2000 on the conclusion of Agreements on trade in textile products with certain third countries (Republic of Belarus, Kingdom of Nepal, Former Yugoslav Republic of Macedonia, Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan, Uzbekistan, People's Republic of China, Ukraine, Arab Republic of Egypt)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  leather and textile industries
 Date Published: 2000-12-22

 Avis juridique important|32000D08042000/804/EC: Council Decision of 4 December 2000 on the conclusion of Agreements on trade in textile products with certain third countries (Republic of Belarus, Kingdom of Nepal, Former Yugoslav Republic of Macedonia, Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan, Uzbekistan, People's Republic of China, Ukraine, Arab Republic of Egypt) Official Journal L 326 , 22/12/2000 P. 0063 - 0064Council Decisionof 4 December 2000on the conclusion of Agreements on trade in textile products with certain third countries (Republic of Belarus, Kingdom of Nepal, Former Yugoslav Republic of Macedonia, Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan, Uzbekistan, People's Republic of China, Ukraine, Arab Republic of Egypt)(2000/804/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first paragraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the European Community Agreements on trade in textile products with certain third countries.(2) These Agreements have been provisionally implemented subject to reciprocity(1).(3) The Agreement on trade and textile products, in the form of an exchange of letters, with the Republic of Kazakhstan has been signed on 27 June 2000, subject to its conclusion.(4) These Agreements should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreements listed in the Annex to this Decision are hereby approved on behalf of the Community.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreements, with the exception of that relating to Kazakhstan(2) in order to bind the Community.Article 3This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 4 December 2000.For the CouncilThe PresidentH. VÃ ©drine(1) Council Decision (Kingdom of Nepal) 2000/72/EC, (OJ L 32, 7.2.2000, p. 1) and Council Decisions (Republic of Belarus): 1999/869/EC, (OJ L 336, 29.12.1999, p. 26); (Former Yugoslav Republic of Macedonia): 1999/875/EC, (OJ L 344, 31.12.1999, p. 1); (Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan and Uzbekistan): 1999/867/EC, (OJ L 343, 31.12.1999, p. 1); (People's Republic of China): 1999/876/EC, (OJ L 345, 31.12.1999, p. 1); (Ukraine): 1999/871/EC, (OJ L 337, 30.12.1999, p. 43); (Arab Republic of Egypt): 2000/3/EC (OJ L 2, 5.1.2000, p. 68).(2) The Agreement relating to Kazakhstan has already been signed on 27 June 2000, subject to its conclusion.ANNEX- Agreement in the form of an Exchange of Letters between the European Community and the Republic of Belarus amending the Agreement between the European Community and the Republic of Belarus on trade in textile products, under provisional application following Council Decision 1999/869/EC(1).- Agreement between the European Community and the Kingdom of Nepal on trade in textile products, under provisional application following Council Decision 2000/72/EC(2).- Agreement between the European Community and the Former Yugoslav Republic of Macedonia on trade in textile products, under provisional application following Council Decision 1999/875/EC(3).- Agreements in the form of an Exchange of Letters between the European Community and certain third States (Armenia, Azerbaijan, Georgia, Kazakhstan, Moldova, Tajikistan, Turkmenistan and Uzbekistan) on trade in textile products, under provisional application following Council Decision 1999/867/EC(4).- Agreement in the form of an Exchange of Letters amending the Agreements between the European Community and the People's Republic of China on trade in textile products, under provisional application following Council Decision 1999/876/EC(5).- Agreement in the form of an Exchange of Letters between the European Community and Ukraine amending the Agreement between the European Community and Ukraine on trade in textile products, under provisional application following Council Decision 1999/871/EC(6).- Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products, under provisional application following Council Decision 2000/3/EC(7).(1) OJ L 336, 29.12.1999, p. 26.(2) OJ L 32, 7.2.2000, p. 1.(3) OJ L 344, 31.12.1999, p. 1.(4) OJ L 343, 31.12.1999, p. 1.(5) OJ L 345, 31.12.1999, p. 1.(6) OJ L 337, 30.12.1999, p. 43.(7) OJ L 2, 5.1.2000, p. 68.